DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed 5/18/22.  Claims 1-20 have been canceled.  Claims 21-40 are pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/22 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 1-10 are drawn to a method, and claims 11-20 are drawn to a system.   
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not complete the eligibility analysis.  Claims drawn only to an abstract idea, a natural phenomenon, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  
As explained in MPEP 2106.04(a)(2),  the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Moreover,  this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
In the instant case, claims 21-40 recite(s) a method and system for certain methods of organizing human activities, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  (See MPEP 2104.04)  Certain methods of organizing human activities includes fundamental economic practices, like insurance; commercial interactions (i.e. legal obligations, marketing or sales activities or behaviors, and business relations).   Organizing human activity also encompasses managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions.) The recited method and system are drawn to providing a veterinary diagnosis. 
 In particular, the claims 21 and 31 recite a method and system for:
receiving a user veterinary services request during a veterinary diagnostic session supporting audio communications;
 accumulating context associated with the veterinary diagnostic session, including context about the user and a pet, from voice based answers provided to one or more dialog questions asked of the user during the veterinary diagnostic session; 
transitioning to an additional pet related dialog question associated with a diagnosis tree based on the accumulated context; 
sending the additional pet related question to the user in an audio format; 
receiving a further voice based answer responsive to the additional pet related question; 
formulating a discrete answer to the additional pet related question including handling an ambiguity in at least one of: the voice based answer or the accumulated context; and 
directing the user to perform a pet related treatment activity based on the discrete answer
  This judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e). 
While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  
As described in MPEP 2106.05, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps amount to insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).
Claims 21 and 31 recite additional limitation(s), including: “a communication network that supports audio communications…” which is/ are generic functions well-understood, routine and conventional components that amount to no more than implementing the abstract idea with a computerized system. 
To support the finding of the identified features being generic and conventional, the generic nature of the computer system used to carryout steps of the recited method is underscored by the description in the instant application, which discloses: “data communication network 104 includes any type of network topology using any communication protocol. Additionally, data communication network 104 may include a combination of two or more communication networks. In some embodiments, data communication network 104 includes a cellular communication network, the Internet, a local area network, a wide area network, or any other communication network.” (par. 31)
The application further explains “the disclosure may be practiced in network computing environments with many types of computer system configurations, including personal computers, desktop computers, laptop computers, message processors, hand-held devices, multi-processor systems, microprocessor-based or programmable consumer electronics, network PCs, minicomputers, mainframe computers, mobile telephones, PDAs, tablets, pagers, routers, switches, various storage devices, and the like” (par. 34)   Par. 61 discloses that: “interface(s) 406 include any number of different network interfaces, such as interfaces to local area networks (LANs), wide area networks (WANs), wireless networks, and the Internet.” ()  Such language underscores that the applicant's perceived invention/ novelty focuses on the computerized implementation of the abstract idea, not the underlying structure of the additional (generic) components. 
Furthermore, the courts have recognized the certain computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05 (d) (II)).  Among these are the following features, which are recited in the claims: 
-	Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
-	Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.
Claims 22-30 are dependent from Claim 21 and include(s) all the limitations of claim(s) 21. However, the additional limitations of the claims 22-30 fail to recite significantly more than the abstract idea. Therefore, claim(s) 22-30 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 32-40 are dependent from Claim 31 and include(s) all the limitations of claim(s) 31. However, the additional limitations of the claims 32-40 fail to recite significantly more than the abstract idea. Therefore, claim(s) 32.40 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
It is noted that the claims have been amended to recite additional steps.  However, the newly amended features do not render the claims patent eligible.  The new limitations further define the abstract idea and do not integrate the judicial exception into a practical application.  Therefore the rejections under 35 U.S.C. 101 have been maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26-27, 29-34, 36-37, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al (US 20170161450 A1-hereinafter White) in view of Iliff (US 20120035962 A1)
Claims 21  and 31 White teaches a method/system for comprising:
 receiving a user veterinary services request during a communication network based veterinary diagnostic session supporting audio communications (par. 32- system receiving a request from the user to connect to a veterinary medicine system; par. 36-a request received from the user seeking to connect to a veterinary medicine system and/or one or more veterinarians…the request may comprise audio commands; Fig. 1 (140)-supporting audio communication);
 accumulating context associated with the veterinary diagnostic session, including context about the user and a pet, (par. 41-Next, in block 270, the process flow includes transmitting the medical history of the animal subject to the user device and the at least one veterinarian. In some embodiments, the system may transmit at least a portion of the medical history and information provided by the user about the animal subject to the veterinarian system. For example, the system may transmit the medical history and the created timeline associated with the animal subject. As another example, the system may transmit the current symptoms, current diet, medication, and the like associated with the animal subject that was provided by the user); 
transitioning to an additional pet related dialog question associated with a diagnosis tree based on the accumulated context; 
sending the additional pet related question to the user via the communication network in an audio format;  (par. 46-47: the user and vet. have a conversation, with multiple exchanges of information (i.e. first, second/additional information exchanged)   the user may merely speak aloud the first content described above, which may be captured by a microphone. The first content may then comprise a video of the user speaking (captured by an image capturing device), synchronous with the audio from the speech… the at least one veterinarian may view the user and listen to the speech; par. 49- describes the exchange of first and second content: (reads on additional pet related question;  the second content may comprise queries, comments, diagnosis, and description of treatment regimes, prescribed medication,); par. 52- the system may recognize the content of the conversation (first and second content) between the user and the at least one veterinarian)
receiving a further voice based answer responsive to the additional pet related question; (par. 46-the vet verbally responds to the user: discern the content of the speech and respond to the user appropriately either by speaking, typing, using gestures or by any suitable form… the user and/or the veterinarian may articulate in an audio visual form to therefore participate in a conversation.)
and 
directing the user to perform a pet related treatment activity based on the discrete answer.  (par. 27-the user associated with the animal subject is enabled to engage or participate in a real-time veterinarian communication session with one or more veterinarians via the user device system and the veterinary medicine system. Par. 39-system may direct user to a veterinarian who has a specialty related to the pet/animal condition: the system may determine that the animal subject is a cow and seek one or more veterinarians that specialize in bovine medicine/treatment … the system may determine other veterinarians. For example, based on analyzing the medical history, the system may determine that the animal subject was previously treated by a first veterinarian for an orthopedic condition, however, the system may determine veterinary dermatology specialists based on determining that the current complaints/illnesses of the animal subject relate to the subject's skin..)
Claims 21 and 31 further recite:
accumulating context associated with the veterinary diagnostic session, including context about the user and a pet,  from voice based answers provided to one or more dialog questions asked of the user during the veterinary diagnostic session; 
transitioning to an additional pet related dialog question associated with a diagnosis tree based on the accumulated context; 
formulating a discrete answer to the additional pet related question including handling an ambiguity in at least one of: the voice based answer or the accumulated context.
White discloses an interactive veterinary services system and method as explained, and  further discloses accumulating context from audio provided by the user during the veterinary diagnostic session (par. 43-the system captures audio content from the user device and transmits it to a vet:  system captures a first content from the user device and transmits the first content to the at least one veterinarian…the first content captured from the user device may comprise audio, video and tactile information captured from the user device)
White does not expressly disclose accumulating  context from voice based answers provided to one or more dialog questions asked of the user during the veterinary diagnostic session; 
transitioning to an additional pet related dialog question associated with a diagnosis tree based on the accumulated context; 
formulating a discrete answer to the additional pet related question including handling an ambiguity in at least one of: the voice based answer or the accumulated context.
Iliff discloses a method and system for:
accumulating context from voice based answers provided to one or more dialog questions asked of the user during the diagnostic session; (par. 63: Voice recognition and interactive voice response technology allow callers to respond to yes/no and multiple choice questions either by speaking directly into the telephone; par. 226- caller user provides initial information;  user may be patient or someone assisting the patient; see also Fig. 10a-b. )
transitioning to an additional related dialog question associated with a session based on the accumulated context; and formulating a discrete answer to the additional related question including handling an ambiguity in at least one of: the voice based answer or the accumulated context. (par. Par. 115-117-system interacts with the patient through a dialog which is based on the information obtained: While a patient interacts with the MDATA system, the system is constantly determining what questions to ask, based upon the information it has about the patient. Just as a physician gathers relevant pieces of information from his or her dialogue with a patient, the MDATA system flags and later stores all pertinent pieces of information that it learns from each interaction with its patient; see also Fig. 10a-10b)
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system and method of White with the teachings of Iliff to use voice/speech analysis and a diagnostic tree system to gather additional information from the user.  As suggested by Iliff, one would have been motivated to include these features to provide equal access to high quality, 100%-consistent medical advice at a reasonable cost, and to provide fast and virtually unlimited access to health care information, twenty-four hours a day, from any location.  (par. 11)

Claims 22 and 32	White and Iliff in combination teach method of claim 21 and the system of claim 31 as explained in the rejections of claim 21 and claim 31 respectively.  White does not expressly disclose, but Iliff teaches a system for/ method  further comprising attempting a pet medical condition diagnosis from content of the diagnosis tree based at least in part of the discrete answer and the accumulated context (par. 284-285:  diagnosis, e.g. headache; par. 301-311);  and wherein directing the user to perform a related treatment activity comprises directing the user to perform the related treatment medical activity based on an outcome of the attempted diagnosis.   (par. 285- providing diagnosis and treatment recommendation).
At the time of filing, it would have been obvious to modify the system/method of White with the teaching of Iliff with the motivation of providing access to high quality, 100%-consistent medical advice at a reasonable cost, and to provide fast and virtually unlimited access to health care information to pet owners.  (par. 11)

Claims 23 and 33	 White and Iliff in combination teach method of claim 22 and the system of claim 32 as explained in the rejections of claim 22 and claim 32 respectively. Iliff teaches wherein attempting a pet medical diagnosis comprises diagnosing a pet medical condition from the diagnosis tree content; further comprising providing the diagnosis to the user via the communication network (par. 11; par. 66: diagnosis over network); and wherein directing the user to perform a related treatment activity comprises directing the user to perform the related treatment activity associated with treating the diagnosed medical condition.  (par. 284-285:  diagnosis, e.g. headache; par. 301-311)  At the time of filing, it would have been obvious to modify the system/method of White with the teaching of Iliff with the motivation of providing access to high quality, 100%-consistent medical advice at a reasonable cost, and to provide fast and virtually unlimited access to health care information to pet owners.  (par. 11)

Claims 24 and 34  	 White and Iliff in combination teach method of claim 22 and the system of claim 32 as explained in the rejections of claim 22 and claim 32 respectively.   Moreover, Iliff teaches a system wherein attempting a pet medical diagnosis comprises determining there is insufficient information to deliver the medical diagnosis; (and (par. 341, par. 346)  further comprising: sending a clarifying question to the user via the communication network in an audio format; receiving an additional voice based answer responsive to the clarifying question; and further attempting the medical diagnosis based on the additional voice based answer.  (par. 346- In situations where the MDATA system 100 cannot determine with sufficient certainty what is causing a particular problem (no diagnosis) or in a situation where a diagnosis is available but additional information is desirable, e.g., to determine a trend, a re-enter flag may be set by the system 100. At a decision state 520, the computer 102 determines if re-enter criteria are met for the current algorithm and patient situation. If so, the computer sets the re-enter flag at state 522 for this problem so a subsequent telephone consultation by the patient will allow for additional information to be added to the patient record by the system in full knowledge of the previous call. This additional information may yield a better diagnosis).  At the time of filing, it would have been obvious to modify the system/method of White with the teaching of Iliff with the motivation of providing access to high quality, 100%-consistent medical advice at a reasonable cost, and to provide fast and virtually unlimited access to health care information to pet owners.  (par. 11)
Claims 26 and 36	White and Iliff in combination teach method of claim 22 and the system of claim 32 as explained in the rejections of claim 22 and claim 32 respectively. Also, Iliff teaches a method/system wherein handling an ambiguity in at least one of: the voice based answer or the accumulated context comprises handling an ambiguity in the voice based answer forming a specific entity term;  and wherein attempting a medical condition diagnosis comprises providing the specific entity term to a medical diagnostic engine.  (par. 279-The system 100 has built-in safeguards to ensure that the patient understands the questions and that the MDATA system 100 understands the patient's complaint. For example, the system keeps tables of synonyms so that any problem regarding the semantics of a question or a response can be quickly resolved; par. 290- the MDATA system also utilizes a "semantic discrepancy evaluator routine" (SDER) function 510…. If discrepancies are determined, the system automatically invokes the mental status examination function 508. In another embodiment, the system 100 asks the patient for some information in different ways at different times, and then compares the patient's responses to determine if they are consistent.).  At the time of filing, it would have been obvious to modify the system/method of White with the teaching of Iliff with the motivation of providing access to high quality, 100%-consistent medical advice at a reasonable cost, and to provide fast and virtually unlimited access to health care information to pet owners.  (par. 11)
Claims 27 and 37		White and Iliff in combination teach method of claim 21 and the system of claim 31 as explained in the rejections of claim 21 and claim 31 respectively Iliff further teaches further comprising an artificial intelligence-based system determining medical condition severity based on the discrete answer; and wherein directing the user to perform a treatment activity comprises directing the user to perform the treatment activity addressing the determined medical condition severity.  (Fig.21, 25-26:  severity function analysis;  See also par. 299-300; par. 444-447- system employs different severity analyses including asking user to assess severity to tracking and calculating changes over time )  At the time of filing, it would have been obvious to modify the system/method of White with the teaching of Iliff with the motivation of providing access to high quality, 100%-consistent medical advice at a reasonable cost, and to provide fast and virtually unlimited access to health care information to pet owners.  (par. 11)

Claims 29 and 39 	 White and Iliff in combination teach method of claim 21 and the system of claim 31 as explained in the rejections of claim 21 and claim 31 respectively.  Furthermore, White teaches a system/method wherein receiving a further voice based answer comprises receiving the further voice based answer via voice interface hardware communicating between the user and a veterinarian service manager.  (par. 28-The application may provide one or more audiovisual interfaces at a suitable system; par. 29: The user device or the user device system may comprise computing devices…like smart phones, tablets, cellular phones,…, voice command devices;  par. 33 - establishing the communication link may comprise enabling video chats, voice calls, text and video messages, transfer of files, conference calls…; the user may additionally provide.. audio associated with the animal subject captured in real-time and/or images, videos and/or audio captured at a prior instance of time, which are then transmitted to the veterinarian systems via the veterinary medicine system... the system enables transfer of textual, audio, and video communication between the user and the one or more veterinarians, via the communication link)
Claims 30 and 40.  White and Iliff in combination teach method of claim 21 and the system of claim 31 as explained in the rejections of claim 21 and claim 31 respectively.  Furthermore, Iliff discloses a method and system  wherein formulating a discrete answer comprises identifying critical key words included in the further voice based response. (par. 101; par. 260).  At the time of filing, it would have been obvious to modify the system/method of White with the teaching of Iliff with the motivation of boosting system accuracy and overcoming language ambiguity issues to communicate with the person seeking medical advice (par. 102)


Claims 25 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al (US 20170161450 A1-hereinafter White) and Iliff (US 20120035962 A1), as applied to claims 22 and 32, and in further view of  in view Suprenant et al (US 20170083669 A1)
Claims 25 and 35 White and Iliff in combination teach the method of claim 22, and the  system of claim 32 as explained in the rejections of claims 22 and 32.  White and Iliff do not expressly disclose, but Suprenant teaches a method/system further comprising (1) referring to a knowledge graph database storing diagnostic knowledge and (2) providing the diagnostic veterinary knowledge to a diagnostic engine.  (par. 46, 78- knowledge graph of concerns: a knowledge graph could be constructed from existing ontological terminologies like SNOMED CT or assembled via the bespoke processing of medical literature). At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of White and Iliff in combination with the teaching of Suprenant to (1) refer to a knowledge graph database storing diagnostic veterinary knowledge and (2) provide the diagnostic veterinary knowledge to a veterinary diagnostic engine.    As suggest by Suprenant, one would have been motivated to include this feature to with the motivation of providing a diagnostic tool to determine, from a given set of medical records, the patient's active problem concerns and past problem concerns, which is provided to a clinician for a more efficient diagnosis.  (Suprenant: par. 7)

Claims 28 and 38  is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al (US 20170161450 A1-hereinafter White)  and Iliff (US 2012/0035962 A1) as applied to claims 21 and 31, and in further view of  McCloskey et al (US 20180349560 A1- hereinafter McCloskey)
Claims 28 and 38:  	 White and Iliff in combination teach method of claim 21 and the system of claim 31 as explained in the rejections of claims 21 and 31 respectively.  White and Iliff do not expressly disclose, but McCloskey teaches a method and system for referring to a conversation graph database storing spoken inputs describing specific entity terms. (par. 3. par. 113-114: Each patient response and potential reply to the patient may take the form of nodes on the conversation graph… Based on the response vector of the patient response, candidate conditions for the patient are identified, each with an associated confidence score. Based on the candidate conditions, several potential replies to the patient may be identified, appearing as subsequent nodes on the conversation graph)  At time of filing, it would have been obvious to one of ordinary skill in the art to modify the system and method of White and Iliff in combination with with the teaching of McCloskey to include referring to a conversation graph database storing spoken inputs describing specific entity terms. with the motivation of  providing improved accuracy and consistency of monitoring the use of language, leading to a greater rate of success in the treatment of medical conditions.  (McCloskey: par. 12)

	
Response to Arguments
Applicant's arguments filed 6/21/22 have been fully considered but they are not persuasive. 
(A)	Applicant argues that the prior art fails to teach limitations of claims 21 and 31.
In response, the examiner has provided new grounds of rejection to address the newly added claims and claim limitations.  
(B)	Applicant argues that the claims as amended should not be rejected under 35 U.S.C 101.
	In response, the applicant’s amendments are noted, but do not render the claims patent eligible for the reasons outlined in the current rejection under 35 U.S.C 101.    The broadest reasonable interpretation of the current claim language reads on a medical/veterinary appointment conducted via telephone or a videoconference.  As such, the claimed invention focuses on managing interactions between individuals and is not patent eligible.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Cashman et al (US 20140052463 A1)- discloses a veterinary kiosk designed to provide tele-med services, check-in services, and/or prescription services for a user and an animal. The veterinary kiosk can include a user video conferencing system that is designed to enable the user to have a real-time or near real-time tele-conference with a veterinary provider located remotely from the veterinary kiosk.
Schoenberg (US 20130317838 A1) discloses a system that allows a medical engagement conducted using a voice technology, such as telephone, VoIP, or a video call over the web, to be recorded. As the system generates an audio file, it offers consumers services associated with the file. Based on a consumer request or setting to produce a transcript, the system forwards the file to a third party vendor to perform transcription of the file and return a textual representation of the engagement.
YAMAGAMI et al (US 20180005126 A) discloses a decision tree generator that processes speech input and provides speech output.  A medical interview embodiment is also disclosed  (par. 113-116)
Hanina et al (US-20190083031 A1) discloses a system and method for collecting video, motion and speech data on patients, and conducting an automated interview with the patient using voice/speech analysis and a branched logic system to gather additional information from the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626